Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Nov. 30, 2020.  
Claims 2-21 are pending in the case. Claims 2, 9 and 16 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 2, 9 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of U.S. Patent No. 10,854,036 in view of Levkovitz et al. (hereinafter Levkovitz) U.S. Patent Publication No. 2014/0279531 (see discussion below). 
Claim 3, 10, 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of U.S. Patent No. 10,854,036 in view of Levkovitz and further in view of Cugi (hereinafter Cugi) U.S. Patent Publication No. 2006/0031493 (see discussion below). 
Claim 4, 11, 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of U.S. Patent No. 10,854,036 in view of Levkovitz and further in view of Crawford (hereinafter Crawford) U.S. Patent Publication No. 2016/0125408 (see discussion below).
Instant Application No. 17/107,144
U.S. Patent No. 10,854,036
9. A method comprising: establishing, by a mobile device, a connection with a first user device and a second user device, wherein the first user device and the second user device 
in response to the establishing the connection with the first user device and the second user device, assigning, by the mobile device, a first portion of an interface of the mobile device to the first user device and a second portion of the interface of the mobile device to the second user device; detecting, by the mobile device, an interaction with the first portion of the interface; and 





in response to the detecting the interaction with the first portion of the interface, causing, by the mobile device, a performance of a transaction with a user of the first user device, wherein the causing the performance of the transaction with the user of the first 



assigning a first section of the display for transmitting information to the first device, a second section of the display for transmitting information to the second device, and a third section of the display for transmitting information to a common pool; determining whether a first touch gesture detected on the display corresponds to the first section, the second section, or the third section; and 
in response to determining that the first touch gesture detected on the display corresponds to the third section, transmitting a first information, the first 



Claim Rejections - 35 USC § 112
Claims 2-7, 9-14 and 16-21 are rejected under 35 USC § 112.
 Regarding independent claims 1, 9 and 16, the phrase "determining if the user of the first user device is a trusted user” renders the claim indefinite because it is unclear what makes a user a trusted user.  See MPEP § 2173.05(d).  Dependent claims 3-7, 10-14 and 17-21 fail to remedy the deficiency of independent claims, therefore are also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levkovitz et al. (hereinafter Levkovitz) U.S. Patent Publication No. 2014/0279531.
In regard to independent claim 1, Levkovitz teaches a mobile device, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations (see e.g. Fig. 1 para [22][22]) comprising: 
establishing a connection with a first user device and a second user device, wherein the first user device and the second user device are within a threshold distance of the mobile device (see para [24][25][33][34][56][57] – “to communicate with each other following certain communication protocols, such as TCP/IP protocol, over one or more communication networks 109, e.g., the Internet, an intranet, a wide area network (WAN), a local area network (LAN), a wireless network, a Bluetooth network, a WiFi network, a mobile communication network" “within multiple matching dimensions that include but are not limited to a distance buffer … calculate the distance between the mobile devices 105a, 105b of the two users 103a, 103b … If the calculated distance between the two mobile devices falls within a pre-specified distance buffer/window”); 

detecting an interaction with the first portion of the interface; and in response to the detecting the interaction with the first portion of the interface, causing a performance of a transaction with a user of the first user device  (see e.g. Fig. 7A-7N and Para [38][56][57]), 
wherein the causing the performance of the transaction with the user of the first user device further includes determining if the user of the first user device is a trusted user (see e.g. Fig. 7A-7N and Para [57] – “enables the sender to proactively identify the second mobile device associated with the sender” The examiner notes that it is not clear what makes a user a “trusted” user).
In regard to dependent claim 5, Levkovitz teaches the detecting the interaction with the first portion of the interface includes detecting a touch interaction with a portion of a display of the mobile device that corresponds to the first portion of the interface (see e.g. Fig. 7E-7N para [2]).  
In regard to dependent claim 6, Levkovitz teaches wherein detecting the touch interaction further includes determining that the touch interaction corresponds to a first type of touch interaction, and wherein the first type of touch interaction corresponds to a first transaction amount, and wherein the transaction is performed with the user of the first user device for the first transaction amount (see e.g. Fig. 7E-7N para [2]).  
In regard to dependent claim 7, Levkovitz teaches the causing the performance of the transaction with the user of the first user device further includes: 3Application No. 17/107,144 Attorney Docket No. P3182US3 causing a notification corresponding to the transaction to be displayed on an interface of the first user device, wherein the notification includes a request to accept the transaction (see e.g. para [7] –“ the second user interaction engine presents the accepted transaction as the icon transferred from the first mobile device to the second mobile device; and/or the second user interaction engine enables the recipient to confirm the financial transaction via a hand gesture on the second mobile device”).  
In regard to dependent claim 8, Levkovitz teaches the determining if the user of the first user device is a trusted user in determining if the user of the mobile device has designated the user of the first user device as a trusted user or if the user of the mobile device has performed a transaction with the user of the first user device (see e.g. para [46] – “the sender 103a personally identifies the recipient(s) 103b of the transfer 208, transmitting his/her selection to the pair-matching engine 104. In some variations of the embodiment, the sender 103a may be constrained to confirm a specific receiver 103b within a pre-defined time window, e.g., 20 seconds.”)
Claim 9 is rejected for the similar reasons discussed above with respect to claim 2 (see e.g. Abstract para [9] – Levkovitz is also directed to methods.)
Claim 12 is rejected for the similar reasons discussed above with respect to claim 5.
Claim 13 is rejected for the similar reasons discussed above with respect to claim 6.

Claim 15 is rejected for the similar reasons discussed above with respect to claim 8.
Claim 16 is rejected for the similar reasons discussed above with respect to claim 2(see e.g. para [63] – Levkovitz is also directed to machine readable instructions. “One embodiment includes a computer program product which is a machine readable medium (media) having instructions stored thereon/in which can be used to program one or more hosts to perform any of the features presented herein.”)
Claim 19 is rejected for the similar reasons discussed above with respect to claim 5.
Claim 20 is rejected for the similar reasons discussed above with respect to claim 6.
Claim 21 is rejected for the similar reasons discussed above with respect to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levkovitz in view of Cugi (hereinafter Cugi) U.S. Patent Publication No. 2006/0031493.
In regard to dependent claim 3, Levkovitz does not expressly show the causing the performance of the transaction with the user of the first user device further includes: prompting the user for confirmation in response to the entity not being trusted”) Both Cugi and Levkovitz are directed to data transaction interfaces.   Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Levkovitz and Cugi in front of them to modify the system of Levkovitz to include the above feature.  The motivation to combine Levkovitz and Cugi comes from Cugi.  Cugi discloses the motivation to notify user when an entity is determined as not trusted (see claim 2).
 Claim 10 is rejected for the similar reasons discussed above with respect to claim 3.
 Claim 17 is rejected for the similar reasons discussed above with respect to claim 3.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levkovitz in view of Crawford (hereinafter Crawford) U.S. Patent Publication No. 2016/0125408.
In regard to dependent claim 4, Levkovitz does not expressly show the causing the performance of the transaction with the user of the first user device further includes: determining if a transaction amount of the transaction is above a threshold amount, and based on determining that the transaction amount of the transaction is above the confirmations required only if transfer amount exceeds a threshold, wherein the financial management server refrains from the initiating of the transfer until the confirmation preference has been met”) Both Crawford and Levkovitz are directed to money transaction interfaces.   Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Levkovitz and Crawford in front of them to modify the system of Levkovitz to include the above feature.  The motivation to combine Levkovitz and Crawford comes from Crawford.  Crawford discloses the motivation to request confirmation when the amount exceeds certain threshold to secure transfer (see para [9]).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 4.
Claim 18 is rejected for the similar reasons discussed above with respect to claim 4.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Weilun Lo, can be reached on (571) 272-4847.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PEI YONG WENG/Primary Examiner, Art Unit 2179